COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


BILL RAE SINGLETON
                                               MEMORANDUM OPINION *
v.   Record No. 1681-96-1                          PER CURIAM
                                                  MARCH 4, 1997
JOYCE SINGLETON


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                         John K. Moore, Judge

            (Douglas Fredericks, on brief), for appellant.
            (A. Andrew Ege, Jr.; Hudgins & Ege, on
            brief), for appellee.



     Bill Rae Singleton (husband) appeals the decision of the

circuit court denying his motion to reduce or eliminate the

monthly spousal support paid to Joyce Singleton (wife).      Husband

argues that the trial court erred when it found that (1) husband

failed to prove he could not work additional hours, and (2)

wife's increased income was not a material change in

circumstances warranting a reduction in support.     Upon reviewing

the record and briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

decision of the trial court.    Rule 5A:27.

     "The moving party in a petition for modification of support

is required to prove both a material change in circumstances and

that this change warrants a modification of support."

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383 S.E.2d 28,

30 (1989).    See Code § 20-109.   This "material change" must have

occurred subsequent to the most recent judicial review of the

award.    See Hiner v. Hadeed, 15 Va. App. 575, 577, 425 S.E.2d
811, 812 (1993).   On appeal, we construe the evidence in the

light most favorable to wife as the prevailing party, granting

her all inferences fairly deducible therefrom.     See McGuire v.

McGuire, 10 Va. App. 248, 250, 391 S.E.2d 344, 346 (1990).      "We

will not disturb the trial court's decision where it is based on

an ore tenus hearing, unless it is 'plainly wrong or without
evidence in the record to support it.'"     Furr v. Furr, 13 Va.

App. 479, 481, 413 S.E.2d 72, 73 (1992) (citation omitted).

                                   I.

     The trial court found that husband had not carried his

burden to prove that he was unable to work because of a back

injury.   While husband was competent to testify as to his

condition, the court found that his testimony lacked credibility.

"The weight which should be given to evidence and whether the

testimony of a witness is credible are questions which the fact

finder must decide."    Bridgeman v. Commonwealth, 3 Va. App. 523,

528, 351 S.E.2d 598, 601 (1986).
          [T]he finding of the judge, upon the
          credibility of the witnesses and the weight
          to be given their evidence, stands on the
          same footing as the verdict of a jury, and
          unless that finding is plainly wrong, or
          without evidence to support it, it cannot be
          disturbed.




                                   2
Lane v. Commonwealth, 184 Va. 603, 611, 35 S.E.2d 749, 752

(1945).

     At the time of the trial court hearings, husband's sole

source of income was his Navy retirement.     He alleged that a back

injury prevented him from working.     Husband could not remember

exactly when his injury occurred.      Although he testified that he

had been treated by several different doctors, he did not call

any doctor to testify to the extent of his injury and presented

no medical evidence to document the severity of his injury or his

inability to work.   The trial court found husband's

uncorroborated testimony unpersuasive, and husband has not

pointed to anything in the record demonstrating that the court's

decision was plainly wrong.
                                 II.

     The evidence indicated that the only change in circumstances

since the last spousal support hearing was an increase in wife's

income.   The trial judge noted that wife "over the years has been

. . . diligent, hard-working, has progressed up the ladder and

her income has increased."    In contrast, noting that husband

introduced no credible evidence that he was unable to work, the

trial judge stated that "I think [husband] can work; he just

doesn't want to work."   The judge also noted that husband

introduced no evidence of his recent income:
          [T]here's been no evidence presented today in
          the form of copies of his tax returns . . .
          [or] income statement about his retirement
          pay. No pay vouchers. No nothing.
          Basically he's failed to carry the burden of


                                  3
            proof that there's been a material change of
            circumstances for reasons beyond his control
            that would render him incapable of meeting
            this support obligation.


We find no error in the trial court's conclusion that husband

failed to demonstrate a change in circumstances warranting a

reduction in spousal support.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.




                                  4